Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the RCE filed 3/3/2021 in which Claims 1-3, 5, 9-12, 14, 18-20 are pending and Claims 6-8, 15-17 are canceled.
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/2021 has been entered.
Response to Arguments
3.	Applicant’s arguments, see pages 15-29, filed 3/3/2021, with respect to the rejection(s) of claim(s) 1, 10, 18 under Mistry, Tu, Hazra and Rothberg have been fully considered and are persuasive. However, upon further consideration, a new ground(s) of rejection is made in view of Poupyrev et al.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

5.	Claims 1-3, 5, 9-12, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2014/139422 to Mistry et al (“Mistry”) in view of U.S. Patent Publication 2016/0018872 to Tu et al (“Tu”) in further view of U.S. Patent Publication 2019/0138109 to Poupyrev et al (“Poupyrev”) in further view of U.S. Patent Publication 2017/0123487 to Hazra et al (“Hazra”) and in further view of U.S. Patent Publication 2019/0196600 to Rothberg et al (“Rothberg”).
As to Claim 1, Mistry teaches a wearable device function control improvement method comprising: detecting, by a processor of a wearable device via a first sensor and a second sensor of said wearable device (sensor module, such as for example camera module 125 [second sensor] housing a camera, affixed in or to body 105 or band 125, see ¶ 0078; Fig. 1; display module may additionally incorporate one or more sensors [first sensor] on or near the same surface as the display. For example, the display module may include a camera or other optical sensor, microphone, or antenna, see ¶ 0089; Fig. 5B), a first gesture executed by a user, wherein said first sensor is integrated with a top portion of said wearable device (display module may additionally incorporate one or more sensors [first sensor] on or near the same surface as the display. For example, the display module may include a camera or other optical sensor, microphone, or antenna, see ¶ 0089; Fig. 5B; a depth sensor may be used in conjunction with an optical camera to enhance display or detection of a device's environment, or to determine which object a user is pointing at or interacting with via a gesture, see ¶ 0110), wherein said second sensor is integrated within a snap portion of a band of said wearable device, wherein said snap portion is positioned opposite from said top portion of said wearable device and under a wrist of said user (sensor module, such as for example camera module 125 [second sensor] housing a camera, affixed in or to body 105 or band 125, see ¶ 0078; Fig. 1; affixing a band 1369 with camera module 1373 to itself, for example when worn by a user of device 1367, see ¶ 0107; Figs. 13E-13G). 
and wherein said first gesture comprises hand and finger movement gestures of said user (gestures where an object is detected with an outward-facing sensor along with movement of the user's fingers and hand. For example, FIG. 29 illustrates the outward-facing sensor detecting two fingers separated 2915, the two fingers coming together (e.g. in a pinching motion) 2920, and then the pinched fingers moving towards the sensor 2925. The motion of the fingers coming together and moving toward the sensor may occur simultaneously or in sequence, and performing the steps in sequence (or time between steps in the sequence) or simultaneously may each be a different gesture, see ¶ 0142; Figs. 29-30);
identifying, by said processor, a speed and direction of said first gesture (a depth sensing camera may be used to detect a finger, or both a gyroscope and a magnetometer may be used to detect orientation, see ¶ 0119; sensors may include one or more inertial sensors or orientation sensors, such as an accelerometer, a gyroscope, a magnetometer, a GPS chip, or a compass, see ¶ 0121). Examiner construes a gyroscope and accelerometer as capable of detecting some form of speed and direction;
converting, by said processor, said speed and direction of said first gesture into a content navigation pattern associated with content navigation functionality of said wearable device (motion of one or more fingers or motion of a portion of a hand/arm across the face of the device (and thus across the front-facing sensor)… detecting no fingers in step 5705, detecting multiple fingers entering the angle of view from the right in step 5710, detecting a covering of the full front surface in step 5715, detecting the fingers exiting the angle of view in step 5720, and detecting a gesture in step 5725. As with all gestures described herein, any suitable combination of those factors (and any other suitable factors associated with the gestures) may be used to determine a gesture or functionality corresponding to the gesture. Any suitable functionality may be associated with a gesture, such as, for example, transitioning between graphical user interface screens, scrolling through displayed content, or scrolling through available applications or devices to communicate/pair with, see ¶ 0154; Figs. 54-57; a depth sensing camera may be used to detect a finger, or both a gyroscope and a magnetometer may be used to detect orientation, see ¶ 0119), wherein said content navigation functionality comprises rotating contents presented via a display portion of said wearable device, zooming contents presented via said display portion, and scrolling contents presented via said display portion (Any suitable functionality may be associated with a gesture, such as, for example, transitioning between graphical user interface screens, scrolling through displayed content, or scrolling through available applications or devices to communicate/pair with, see ¶ 0154; Figs. 54-57).
wherein said first video retrieval device is integrated with said top portion of said wearable device and wherein said second video retrieval device is integrated within said snap portion of said band of said wearable device (display module may additionally incorporate one or more sensors [first sensor] on or near the same surface as the display. For example, the display module may include a camera or other optical sensor, microphone, or antenna, see ¶ 0089; Fig. 5B; sensor module, such as for example camera module 125 [second sensor] housing a camera, affixed in or to body 105 or band 125, see ¶ 0078; Fig. 1; affixing a band 1369 with camera module 1373 to itself, for example when worn by a user of device 1367, see ¶ 0107; Figs. 13E-13G) and
continuously detecting by said processor via execution of said first video retrieval device and said second video retrieval device, an area surrounding said hand and finger movement gestures (motion of one or more fingers or motion of a portion of a hand/arm across the face of the device (and thus across the front-facing sensor)… detecting no fingers in step 5705, detecting multiple fingers entering the angle of view from the right in step 5710, detecting a covering of the full front surface in step 5715, detecting the fingers exiting the angle of view in step 5720, and detecting a gesture in step 5725. As with all gestures described herein, any suitable combination of those factors (and any other suitable factors associated with the gestures) may be used to determine a gesture or functionality corresponding to the gesture. Any suitable functionality may be associated with a gesture, such as, for example, transitioning between graphical user interface screens, scrolling through displayed content, or scrolling through available  see ¶ 0154; Figs. 54-57; a depth sensing camera may be used to detect a finger, or both a gyroscope and a magnetometer may be used to detect orientation, see ¶ 0119; sensors may include one or more inertial sensors or orientation sensors, such as an accelerometer, a gyroscope, a magnetometer, a GPS chip, or a compass, see ¶ 0121);
analyzing, by said processor, said first gesture with respect to previously determined mapping data, said speed and direction of said first gesture, and recordings generated during said continuously detecting said area surrounding said hand and finger movement gestures (The gesture is detected at step 4830. Similarly, FIG. 49 illustrates an example gesture also involving detection of the user's hand in the angle of view and subsequently moving away from a device sensor. However, in FIG. 49 the device sensor is positioned on the top of the device (e.g. a front-facing sensor). As an example, a hand is detected in the angle of view of a front-facing camera in step 4905. The hand is detected in a pinched shape in step 4910, and the device is detected in a horizontal orientation in step 4915. The hand moves closer or further from the device in step 4920, and the relative position estimate is performed in step 4925, at which point the gesture is detected in step 4930, see ¶ 0152; a depth sensing camera may be used to detect a finger, or both a gyroscope and a magnetometer may be used to detect orientation, see ¶ 0119; detecting one or more fingers (some or all of a user's hand/arm) and their initial orientation, and subsequently detecting the change in orientation or the rate of change of orientation over time, see ¶ 0150, ;
first detecting, by said processor via said first video retrieval device, said first gesture occurring simultaneously with said eye focus being directed towards said display portion (when object 1725 is in the angle of view of optical sensor 1705, a user may view both object 1725 and an image 1710 or 1715 of object 1725 as displayed on device 1700. For example, when the user's hand 1720 is in the angle of view, the user may view object 1725, hand 1720, and an image 1710 of object 1725 and hand 1720 on display 1700 of the device, see ¶ 0113); 
second detecting, by said processor via said first video retrieval device, specified fingers of said user being obscured during a lifting motion positioning of said wrist of said user (when worn by a user, the device's sensor may capture the user's hand/arm/fingers in the angle of view of the sensor while performing a gesture to be captured by the same or other sensors (e.g. a gesture selecting an object in the angle of view of the device, such as, for example, pinching, tapping, or pulling toward or pushing away). The sensor and display may be oriented such that, when worn by a user, an object to be displayed on the device is in the angle of view of the device, e.g. lifting motion positioning said wrist of said user, while the device does not block the user's view of the object and the user's gaze is within the viewing cone of the device's display, see ¶ 0113); 
continuously recording, by said processor via said first video retrieval device, said area surrounding said hand and finger movement gestures (detecting one or more fingers (some or all of a user's hand/arm) and their initial orientation, and subsequently detecting the change in orientation or the rate of change of orientation over time, see ¶ 0150, see Fig. 46; motion of one or more fingers or motion of a portion of a hand/arm across the face of the device (and thus across the front-facing sensor)…detecting no fingers in step 5705, detecting multiple fingers entering the angle of view from the right in step 5710, detecting a covering of the full front surface in step 5715, detecting the fingers exiting the angle of view in step 5720, and detecting a gesture in step 5725. As with all gestures described herein, any suitable combination of those factors (and any other suitable factors associated with the gestures) may be used to determine a  see ¶ 0154; Figs. 54-57; a depth sensing camera may be used to detect a finger, or both a gyroscope and a magnetometer may be used to detect orientation, see ¶ 0119); 
retrieving, by said processor from a memory device in response to results of said continuously recording, a pre-recorded visual scene associated with said area surrounding said hand and finger movement gestures (when object 1725 is in the angle of view of optical sensor 1705, a user may view both object 1725 and an image 1710 or 1715 of object 1725 as displayed on device 1700. For example, when the user's hand 1720 is in the angle of view, the user may view object 1725, hand 1720, and an image 1710 of object 1725 and hand 1720 on display 1700 of the device, see ¶ 0113; the user may view content captured by the optical sensor and displayed by the device without blocking the user's view of the physical scene captured by the sensor, as illustrated by the viewing triangle in FIG. 16. A display 1620 of a device 1600 may have an associated viewing cone, e.g., the volume within which the display can be reasonably viewed, see ¶ 0112; Pattern-based gesture detectors 1938 evaluate sensor input against a predetermined library of gesture patterns 1940, such as for example patterns determined by empirical evaluation of sensor output when a gesture is performed, see ¶ 0116); 
activating, by said processor in response to only said first detecting, said second detecting, and said pre-recorded visual scene, said wearable device for executing said content navigation functionality (when object 1725 is in the angle of view of optical sensor 1705, a user may view both object 1725 and an image 1710 or 1715 of object 1725 as displayed on device 1700. For example, when the user's hand 1720 is in the angle of view, the user may view object 1725, hand 1720, and an image 1710 of object 1725 and hand 1720 on display 1700 of the device, see ¶ 0113; the user may view content captured by the optical sensor and displayed by the device without blocking the user's view of the physical scene captured by the sensor, as illustrated by the viewing triangle in FIG. 16. A display 1620 of a device 1600 may have an associated viewing cone, e.g., the volume within which the display can be reasonably viewed, see ¶ 0112; Pattern-based gesture detectors 1938 evaluate sensor input against a predetermined library of gesture patterns 1940, such as for example patterns determined by empirical evaluation of sensor output when a gesture is performed, see ¶ 0116); 
determining, by said processor based on results of said analyzing and in response to said activating, a specified function of said wearable device associated with said first gesture (Pattern-based gesture detectors 1938 evaluate sensor input against a predetermined library of gesture patterns 1940, such as for example patterns determined by empirical evaluation of sensor output when a gesture is performed, see ¶ 0116; The specific fingertip orientation configuration is detected at step 4710, and the mapping of the configuration to at least a numeric count of the fingers is performed in step 4715 to detect the gesture in ; 
automatically executing via said content navigation functionality without touching said display portion, by said processor in response to results of said determining, said specified function of said wearable device (Pattern-based gesture detectors 1938 evaluate sensor input against a predetermined library of gesture patterns 1940, such as for example patterns determined by empirical evaluation of sensor output when a gesture is performed, see ¶ 0116; The specific fingertip orientation configuration is detected at step 4710, and the mapping of the configuration to at least a numeric count of the fingers is performed in step 4715 to detect the gesture in step 4725. Each of the displayed images may be a different gesture. This disclosure contemplates any suitable position of the fingers that comprise a gesture. As for all other example gesture described herein, this disclosure contemplates any suitable functionality associated with the gestures. For example, each gesture of FIG. 47 may be associated with a contact to call, e-mail, or text and the detected gesture may activate the call, e-mail, or text to the contact assigned to the gesture, see ¶ 0151; motion of one or more fingers or motion of a portion of a hand/arm across  see ¶ 0154; Figs. 54-57);
detecting, by said processor via said first video retrieval device, said display portion being currently covered by a portion of a sleeve of clothing of said user (face-detecting cameras 1902, outward-facing cameras 1904, face proximity sensors 1906, face touch sensors 1908, band touch sensors 1910, acoustic skin touch sensors 1912, inertial measurement system (IMU) 1914, gravity vector sensors 1916, touch sensors 1918 and 1920, and any other suitable sensors 1922. Data from sensors is sent to sensor hub 19B illustrated in example sensor hub module 1944. The data is conditioned and cleaned of noise in steps 1928 and 1930 as needed and transferred to a locked-state detector 1942…Locked state detector 1942 detects when the device is inactive, and disables sensors as needed to conserve power, while monitoring the sensor data for a gesture or other suitable input that may reactivate the device, see ¶ 0116; sensors may ; 
automatically disabling, by said processor in response to said detecting that said display portion is currently covered, said wearable device for executing said content navigation functionality (Locked state detector 1942 detects when the device is inactive, and disables sensors as needed to conserve power, while monitoring the sensor data for a gesture or other suitable input that may reactivate the device, see ¶ 0116; sensors may include acoustic sensors that detects vibrations of a user's skin, such as when the user rubs skin (or clothing covering skin) near the wearable device, taps the skin near the device, or moves the device up and down the user's arm, see ¶ 0124). Examiner construes that when no skin touch is detected that the display may be covered by a portion of clothing and this detection will deactivate the wearable device.
continuously recording, by said processor via said first video retrieval device comprising a rapid shutter camera, a 360-degree view with respect to said user for enabling control functionality for said wearable device regardless of any gesture obstruction (the user may view content captured by the optical sensor and displayed by the device without blocking the user's view of the physical scene captured by the sensor, see ¶ 0112; when worn by a user, the device's sensor may capture the user's hand/arm/fingers in the angle of view of the 
Mistry does not expressly disclose identifying, by said processor based on data retrieved from a video retrieval device of said wearable device, an eye focus of said user; identifying, by said processor, a time period associated with said eye focus being directed towards said display portion of said wearable device during said detecting said first gesture; analyzing, by said processor, said first gesture with respect to previously determined mapping data, said eye focus of said user and-said time period; determining, by said processor based on results of said analyzing, a specified function of said wearable device associated with said first gesture; automatically executing, by said processor in response to results of said determining, said specified function of said wearable device.
identifying, by said processor based on data retrieved from a video retrieval device of said wearable device, an eye focus of said user (coprocessor 208 can be "always-on" (e.g., whenever device 200 is being worn), and wake control logic 230 can selectively activate (or enable) any or all of modules 220, 222, 224, 226, 228, e.g., depending on whether the user is looking at the device, see ¶ 0059; the algorithm can determine the amount and/or direction(s) of motion that would likely occur to bring the device's display into the user's line of sight (also referred to as the device being brought into a "focus pose"), see ¶ 0061); 
Tu teaches identifying, by said processor, a time period associated with said eye focus being directed towards said display portion of said wearable device during said detecting said first gesture (coprocessor 208 can be "always-on" (e.g., whenever device 200 is being worn), and wake control logic 230 can selectively activate (or enable) any or all of modules 220, 222, 224, 226, 228, e.g., depending on whether the user is looking at the device, see ¶ 0059; process 400 can monitor additional accelerometer data samples (e.g., including newly received samples outside the original window) to detect whether the device dwells [time period] (e.g., holds an approximately constant position) in a focus pose. Focus pose can be defined based on a particular range of tilt angles expected while a user is looking at the device. Tilt angles can be inferred from accelerometer data, and if the tilt angle reaches and remains within this range, that condition can correspond to dwell in the focus pose, see ¶ 0069); 
 analyzing, by said processor, said first gesture with respect to previously determined mapping data (the dwell time in focus pose exceeds a threshold, a previously-detected possible raise gesture [first gesture with respect to previously determined mapping data] can be reclassified as a detected raise gesture, see ¶ 0072), said speed and direction of said first gesture, said eye focus of said user, and said time period (focus pose can be defined based on a particular range of tilt angles expected while a user is looking at the device. Tilt angles can be inferred from accelerometer data, and if the tilt angle reaches and remains within this range, that condition can correspond to dwell in the focus pose, see ¶ 0069; Process 400 can monitor dwell time at block 414 until the dwell time reaches or exceeds a threshold (e.g., 0.1 seconds, 0.5 seconds, or the like) or until the accelerometer data indicates that the focus pose has been lost, see ¶ 0071); 
Tu teaches determining, by said processor based on results of said analyzing, a specified function of said wearable device associated with said first gesture; automatically executing, by said processor in response to results of said determining, said specified function of said wearable device (wake control logic can notify the applications processor when a raise gesture is detected, and the applications processor can respond by activating the display and/or other user interface components [specified function], see ¶ 0012; wake control logic 230 can selectively activate (or enable) any or all of modules 220, 222, 224, 226, 228, e.g., depending on whether the user is looking at the device, see ¶ 0059).

Mistry and Tu do not expressly disclose a first ultrasound sensor and a second ultrasound sensor; a plurality of three-dimensional scanning ultrasound sensors; a three-dimensional distance and position of said first gesture with respect to a point of measurement; tracking, by said processor via said plurality of three-dimensional scanning ultrasound sensors, said hand and finger movement gestures; identifying by said processor, a gesture module associated with results of said tracking; detecting, by said processor via said three-dimensional scanning ultrasound sensors of said wearable device, multiple simultaneous gestures of a single hand of said user; analyzing by said processor, said specified movement of said wearable device, said gesture model; determining, by said processor based on results of said analyzing and in response to said activating, a specified function of said wearable device associated with said multiple simultaneous gestures; wherein said clothing comprises a jacket; generating, by said processor based on said first gesture and said multiple simultaneous gestures, self-learning software code for executing future additional navigation features.
Poupyrev teaches a first ultrasound sensor and a second ultrasound sensor; a plurality of three-dimensional scanning ultrasound sensors (Antenna element 214 can include one or many sensors, such as an array of radiation sensors [first and second ultrasound sensors], see ¶ 0033; microwave radio element 212 can be a three-dimensional (3D) volume (e.g., hemisphere, cube, or cylinder), a plane, or a surface applied to human tissue or non-human object. In the case of a 3D volume (or some embodiments of a field, plane, or surface), antenna element 214 is configured to sense interactions in the 3D volume of multiple targets (e.g., fingers, one moving finger, or hand elements such as knuckles or a palm), see ¶ 0034; gesture recognition mode is entered responsive to inputs resulting from detection by the 3D object detection system of a first gesture made by a first hand of a user (block 502). Performance of one or more operations of the computing device is caused responsive to inputs resulting from detection by the three dimensional object detection system of a second gesture made by a second hand of the user while in the gesture recognition mode (block 504), see ¶ 0042);
a three-dimensional distance and position of said first gesture with respect to a point of measurement (3D objection detection system 118, for instance, may detect a first hand 202 of a user 122 of FIG. 1 in three dimensional space, e.g., using a radar technique, see ¶ 0035; part of this detection includes an ability to determine a relative distance of the object of the 3D object detection system 118, i.e., a "z" distance, see ¶ 0052; a first operation is caused by the computing device 102 responsive to detection by the three dimensional object detection system of a collection of inputs involving identification, orientation, or movement of one or more hands of a user within a threshold distance (block 802), see ¶ 0053; The gesture module 120, for instance, recognizes from inputs of the 3D object detection system 118 that the first hand is positioned palm down and the fingers are relatively flat and thus is used to define the scaling factor 204, see ¶ 0035);
tracking, by said processor via said plurality of three-dimensional scanning ultrasound sensors, said hand and finger movement gestures (the 3D object detection system 118 detect that another hand 910 of the user is performing a twisting motion with the fingers of the hand pinched relatively close together; gesture module 120 thus recognizes in this example a subject (e.g., the image 908 of the person) of a motion made by the other hand of the user 910 and performs a corresponding operation, such as to rotate the image 908 as indicated by the other hand 910, see ¶ 0061-0062);
identifying by said processor, a gesture module associated with results of said tracking (The computing device 102 [processor], regardless of configuration, 
detecting, by said processor via said three-dimensional scanning ultrasound sensors of said wearable device, multiple simultaneous gestures of a single hand of said user (Once in the gesture recognition mode, a second hand 410 of the user initiates a measuring gesture by making a pinching motion as illustrated using arrows at the first stage 402. At the second stage 404, the pinch is maintained while the second hand 410 is moved a desired distance to be measured, which is then released at the third stage 406 by "un-pinching" the fingers to cause the computing device 102 to measure the distance. Thus, through use of the gesture recognition mode a number of gestures made 
analyzing by said processor, said first gesture with respect to said specified movement of said wearable device, said gesture model (the computing device 102 [processor], regardless of configuration, is configured to include a three dimensional (3D) object detection system 118 and a gesture module 120. The gesture module 120 is representative of functionality to identify gestures made by a user 122 (e.g., either directly by the user and/or with an object) to initiate operations to be performed by the computing device 102. For example, the gesture module 120 may receive inputs that are usable to detect attributes to identify an object, orientation of the object, and/or movement of the object. Based on recognition of a combination of one or more of the attributes, the gesture module 120 may cause an operation to be performed, such as to detect a rightward swipe by a user's hand and cause a user interface output by the computing device 102 to move a corresponding direction, see ¶ 0030; a first hand 408 of a user performs a gesture (e.g., involving two finger pointing outward as illustrated) that is detected by the 3D object detection system 118 and recognized by the gesture module 120, see ¶ 0043);
determining, by said processor based on results of said analyzing and in response to said activating, a specified function of said wearable device associated with said multiple simultaneous gestures (once in the gesture recognition mode, a second hand 410 of the user initiates a measuring gesture by making a pinching motion as illustrated using arrows at the first stage 402. At 
wherein said clothing comprises a jacket (radio waves 1102 are of sufficient strength to pass through fabric or plastic, such as an article worn by (e.g. shirt, pants) [jacket] or associated with (e.g. a purse, brief case, gym bag, backpack) a user, see ¶ 0065);
generating, by said processor based on said first gesture and said multiple simultaneous gestures, self-learning software code for executing future additional navigation features (Once in the gesture recognition mode, a second hand 410 of the user initiates a measuring gesture by making a pinching motion as illustrated using arrows at the first stage 402. At the second stage 404, the pinch is maintained while the second hand 410 is moved a desired distance to be measured, which is then released at the third stage 406 by "un-pinching" the fingers to cause the computing device 102 to measure the distance. Thus, through use of the gesture recognition mode a number of gestures made available may be increased by recognizing a context of when a user desires input of the gestures and when a user does not, e.g. self-learning software code for executing future additional navigation features, see ¶ 0044).

Mistry, Tu and Poupyrev do not expressly disclose first gesture comprises an entire three-dimensional detected muscle movement pattern of said wrist with respect to hand and finger movements of said user; detecting, by said processor via said plurality of ultrasound sensors, a specified movement of said wearable device, wherein said specified movement comprises rotating said wearable device with respect to said hand and wrist of said user.
Hazra teaches first gesture comprises an entire three-dimensional detected muscle movement pattern of said wrist with respect to hand and finger movements of said user (Inertial measurement sensors used in gesture recognition systems that are mounted on a wrist in the earlier-cited references are configured to detect absolute rotations, orientations or accelerations particular to the wrist location. Consequently, they pick up inertial responses from both wrist articulation and forearm motion, in addition to those from individual finger, see ¶ 0055; user gesture inputs are received by articulating the wrist, hand, finger and thumb postures, and a US spatio-temporal cross-section map of the anatomical objects comprising the wrist is acquired, see ¶ 0104; wrist contains the confluence of all of the musculoskeletal mechanical elements of the hand, thumb and fingers (flexors/extensors/abductors/adductors tendons, neighborhood ligaments and bones), their flextensional/extensional motion [muscle movement pattern], and surrounding and background tissue deformations, can be detected using the compact ultrasound transceiver 25 as disclosed herein. The acquired spatio-temporal signal map is correlated using a biometric-based mathematical model of the wrist directly with a 3-dimensional mechanical posture and gesture of the wrist, see ¶ 0152); detecting, by said processor via said plurality of ultrasound sensors, a specified movement of said wearable device, wherein said specified movement comprises rotating said wearable device with respect to said hand and wrist of said user (wearable system with a gestural interface…comprises an ultrasonic transceiver array structure, see Abstract; Transceivers 25 may also be configured to be turned on using data from the inertial measurement sensors, for example, sequences of rotations of the wrist about the forearm may be used to turn system 1 on, see ¶ 0286).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Mistry, Tu with Hazra to teach a first ultrasound sensor and a second ultrasound sensor; a plurality of three-dimensional scanning ultrasound sensors. The suggestion/motivation would have been in order to enable anatomical feature posture identification for the wearable system (see Abstract).
Mistry, Tu, Poupyrev and Hazra do not expressly disclose wherein said hand and finger movement gestures comprise differing finger combination pattern types such that small finger movements are tracked; detecting and learning, by said processor based on said hand and finger movement gestures, additional content navigation functionality; generating, by said processor based on results of said detecting and learning, additional navigation features for said wearable device.
Rothberg teaches wherein said hand and finger movement gestures comprise differing finger combination pattern types such that small finger movements are tracked (the wearable device may use machine learning models (e.g., learning enabled networks) to identify the anatomical gesture based on the  Example gestures involving finger movements that the wearable device may be configured to identify include pointing with any finger or combination of fingers, pinching together any two or more fingers, tapping with any finger or combination of fingers (where the tapping may be on a physical surface or a tapping motion performed in air), counting (i.e., extending any number of fingers as is conventionally done while counting), blooming (i.e., holding any combination of fingers pinched together or in a fist and then extending the fingers outwards), or snapping, see ¶ 0045; in response to detecting that a user has five fingers raised, the wearable device may be configured to cause the electronic device to open a specific application. In some embodiments, the wearable device may be configured to cause an electronic device to perform a specific function based on detecting a transition from one gesture to another gesture. For example, in response to detecting that a user has transitioned from raising four fingers to raising five fingers, the wearable device may be configured to cause an electronic device to open one application, while in response to detecting that a user has transitioned from raising three fingers to raising five fingers, the wearable device may be configured to cause the electronic device to open another application, see ¶ 0056); 
detecting and learning, by said processor based on said hand and finger movement gestures, additional content navigation functionality; generating, by said processor based on results of said detecting and learning, additional navigation features for said wearable device (the wearable device may use machine learning models (e.g., learning enabled networks) to identify the 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Mistry, Tu, Poupyrev and Hazra with Rothberg to teach wherein said hand and finger movement gestures comprise differing finger combination pattern types such that small finger movements are tracked; detecting and learning, by said processor based on said hand and finger movement gestures, additional content navigation functionality; generating, by said processor based on results of said detecting and learning, additional navigation features for said wearable device. The suggestion/motivation would have been in order to training a wearable device to perform gesture recognition using ultrasound data corresponding to an anatomical gesture and training a machine learning model accessed by the wearable device to recognize the anatomical gesture based on correlating the non-ultrasound data and the ultrasound data (see Abstract).
As to Claim 2, depending from Claim 1, Mistry teaches wherein generating said previously determined mapping data comprises: detecting, by said processor, via said plurality of sensors a plurality of gestures executed by said user (Pattern-based gesture detectors 1938 evaluate sensor input against a predetermined library of gesture patterns 1940, such as for example patterns determined by empirical evaluation of sensor output when a gesture is performed, see ¶ 0116; The specific fingertip orientation configuration is detected at step 4710, and the mapping of the configuration to at least a numeric count of 
P201706016US01Page 25 of33mapping, by said processor, said plurality of gestures with a plurality of functions of said wearable device (Pattern-based gesture detectors 1938 evaluate sensor input against a predetermined library of gesture patterns 1940, such as for example patterns determined by empirical evaluation of sensor output when a gesture is performed, see ¶ 0116); and 
generating, by said processor based on results of said mapping, said previously determined mapping data (Pattern-based gesture detectors 1938 evaluate sensor input against a predetermined library of gesture patterns 1940, such as for example patterns determined by empirical evaluation of sensor output when a gesture is performed, see ¶ 0116).
Mistry and Tu do not expressly disclose a plurality of ultrasound sensors.
Hazra teaches a plurality of ultrasound sensors (wearable system with a gestural interface…comprises an ultrasonic transceiver array structure, see Abstract; transceiver 25 arrays…generate 3D volume scans, see ¶ 0160, 0162; Fig. 6).
Claim 3, depending on Claim 1, Hazra teaches wherein said plurality of ultrasound sensors comprise ultrasound 3-dimensional scanning modules (wearable system with a gestural interface…comprises an ultrasonic transceiver array structure, see Abstract; transceiver 25 arrays…generate 3D volume scans, see ¶ 0160, 0162; Fig. 6).  
As to Claim 5, depending on Claim 1, Mistry teaches wherein said specified function of said wearable device comprises a function selected from the group consisting of a directional scrolling function for scrolling through data presented by said display portion, a focus function of said display portion, an audio level adjustment function, and a communication function (As with all gestures described herein, any suitable combination of those factors (and any other suitable factors associated with the gestures) may be used to determine a gesture or functionality corresponding to the gesture. Any suitable functionality may be associated with a gesture, such as, for example, transitioning between graphical user interface screens, scrolling through displayed content, or scrolling through available applications or devices to communicate/pair with, see ¶ 0154; Figs. 54-57).  
As to Claim 6, depending on Claim 1, Mistry teaches detecting, by said via said plurality of sensors, a specified movement of said wearable device with respect to a hand and wrist of said user, wherein said analyzing further comprises additionally analyzing said first gesture with respect to said specified movement (motion of one or more fingers or motion of a portion of a hand/arm across the face of the device (and thus across the front-facing sensor)…  see ¶ 0154; Figs. 54-57; a depth sensing camera may be used to detect a finger, or both a gyroscope and a magnetometer may be used to detect orientation, see ¶ 0119; sensors may include one or more inertial sensors or orientation sensors, such as an accelerometer, a gyroscope, a magnetometer, a GPS chip, or a compass, see ¶ 0121).  
Mistry and Tu do not expressly disclose a plurality of ultrasound sensors.
Hazra teaches a plurality of ultrasound sensors (wearable system with a gestural interface…comprises an ultrasonic transceiver array structure, see Abstract; transceiver 25 arrays…generate 3D volume scans, see ¶ 0160, 0162; Fig. 6).
As to Claim 7, depending on Claim 6, Mistry teaches wherein said specified movement comprises rotating said wearable device with respect to said hand and wrist of said user (if the user wears the device about the user's wrist, .  
As to Claim 8, depending on Claim 1, Rothberg teaches generating, by said processor based on results of said analyzing, self-learning software code for executing future function control processes (the wearable device may use machine learning models (e.g., learning enabled networks) to identify the anatomical gesture based on the obtained ultrasound data, see ¶ 0044).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Mistry, Tu and Hazra with Rothberg to teach generating, by said processor based on results of said analyzing, self-learning software code for executing future function control processes. The suggestion/motivation would have been in order to train a machine learning model accessed by the wearable device to recognize the anatomical gesture (see Abstract).
As to Claim 9, depending on Claim 1, Rothberg teaches providing at least one support service for at least one of creating, integrating, hosting, maintaining, and deploying computer-readable code in the control hardware, said code being executed by the computer processor to implement: said detecting, said identifying said speed and direction, said identifying said eye focus, said identifying said time period, said analyzing, said determining, and said automatically executing (focus pose can be defined based on a particular range of tilt angles expected while a user is looking at the device. Tilt angles can be .
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Mistry, Tu and Hazra with Rothberg to teach providing at least one support service for at least one of creating, integrating, hosting, maintaining, and deploying computer-readable code in the control hardware, said code being executed by the computer processor to implement: said detecting, said identifying said speed and direction, said identifying said eye focus, said identifying said time period, said analyzing, said determining, and said automatically executing. The suggestion/motivation 
As to Claim 10, Mistry teaches a computer program product comprising a computer readable hardware storage device storing a computer readable program code, said computer readable program code comprising an algorithm that when executed by a processor of wearable device implements a wearable device function control improvement method, said method comprising: detecting, by a processor of a wearable device via a first sensor and a second sensor of said wearable device (sensor module, such as for example camera module 125 [second sensor] housing a camera, affixed in or to body 105 or band 125, see ¶ 0078; Fig. 1; display module may additionally incorporate one or more sensors [first sensor] on or near the same surface as the display. For example, the display module may include a camera or other optical sensor, microphone, or antenna, see ¶ 0089; Fig. 5B), a first gesture executed by a user, wherein said first sensor is integrated with a top portion of said wearable device (display module may additionally incorporate one or more sensors [first sensor] on or near the same surface as the display. For example, the display module may include a camera or other optical sensor, microphone, or antenna, see ¶ 0089; Fig. 5B; a depth sensor may be used in conjunction with an optical camera to enhance display or detection of a device's environment, or to determine which object a user is pointing at or interacting with via a gesture, see ¶ 0110), wherein said second sensor is integrated within a snap portion of a band of said wearable device, wherein said snap portion is positioned opposite from said top portion of said wearable device and under a wrist of said user (sensor module, such as for example camera module 125 [second sensor] housing a camera, affixed in or to body 105 or band 125, see ¶ 0078; Fig. 1; affixing a band 1369 with camera module 1373 to itself, for example when worn by a user of device 1367, see ¶ 0107; Figs. 13E-13G). 
and wherein said first gesture comprises hand and finger movement gestures of said user (gestures where an object is detected with an outward-facing sensor along with movement of the user's fingers and hand. For example, FIG. 29 illustrates the outward-facing sensor detecting two fingers separated 2915, the two fingers coming together (e.g. in a pinching motion) 2920, and then the pinched fingers moving towards the sensor 2925. The motion of the fingers coming together and moving toward the sensor may occur simultaneously or in sequence, and performing the steps in sequence (or time between steps in the sequence) or simultaneously may each be a different gesture, see ¶ 0142; Figs. 29-30);
identifying, by said processor, a speed and direction of said first gesture (a depth sensing camera may be used to detect a finger, or both a gyroscope and a magnetometer may be used to detect orientation, see ¶ 0119; sensors may include one or more inertial sensors or orientation sensors, such as an accelerometer, a gyroscope, a magnetometer, a GPS chip, or a compass, see ¶ 0121). Examiner construes a gyroscope and accelerometer as capable of detecting some form of speed and direction;
converting, by said processor, said speed and direction of said first gesture into a content navigation pattern associated with content navigation functionality of said wearable device (motion of one or more fingers or motion of a portion of a hand/arm across the face of the device (and thus across the front-facing sensor)… detecting no fingers in step 5705, detecting multiple fingers entering the angle of view from the right in step 5710, detecting a covering of the full front surface in step 5715, detecting the fingers exiting the angle of view in step 5720, and detecting a gesture in step 5725. As with all gestures described herein, any suitable combination of those factors (and any other suitable factors associated with the gestures) may be used to determine a gesture or functionality corresponding to the gesture. Any suitable functionality may be associated with a gesture, such as, for example, transitioning between graphical user interface screens, scrolling through displayed content, or scrolling through available applications or devices to communicate/pair with, see ¶ 0154; Figs. 54-57; a depth sensing camera may be used to detect a finger, or both a gyroscope and a magnetometer may be used to detect orientation, see ¶ 0119), wherein said content navigation functionality comprises rotating contents presented via a display portion of said wearable device, zooming contents presented via said display portion, and scrolling contents presented via said display portion (Any suitable functionality may be associated with a gesture, such as, for example, transitioning between graphical user interface screens, scrolling through displayed content, or scrolling through available applications or devices to communicate/pair with, see ¶ 0154; Figs. 54-57).
wherein said first video retrieval device is integrated with said top portion of said wearable device and wherein said second video retrieval device is integrated within said snap portion of said band of said wearable device (display module may additionally incorporate one or more sensors [first sensor] on or near the same surface as the display. For example, the display module may include a camera or other optical sensor, microphone, or antenna, see ¶ 0089; Fig. 5B; sensor module, such as for example camera module 125 [second sensor] housing a camera, affixed in or to body 105 or band 125, see ¶ 0078; Fig. 1; affixing a band 1369 with camera module 1373 to itself, for example when worn by a user of device 1367, see ¶ 0107; Figs. 13E-13G) and
continuously detecting by said processor via execution of said first video retrieval device and said second video retrieval device, an area surrounding said hand and finger movement gestures (motion of one or more fingers or motion of a portion of a hand/arm across the face of the device (and thus across the front-facing sensor)… detecting no fingers in step 5705, detecting multiple fingers entering the angle of view from the right in step 5710, detecting a covering of the full front surface in step 5715, detecting the fingers exiting the angle of view in step 5720, and detecting a gesture in step 5725. As with all gestures described herein, any suitable combination of those factors (and any other suitable factors associated with the gestures) may be used to determine a gesture or functionality corresponding to the gesture. Any suitable functionality may be associated with a gesture, such as, for example, transitioning between graphical user interface screens, scrolling through displayed content, or scrolling through available  see ¶ 0154; Figs. 54-57; a depth sensing camera may be used to detect a finger, or both a gyroscope and a magnetometer may be used to detect orientation, see ¶ 0119; sensors may include one or more inertial sensors or orientation sensors, such as an accelerometer, a gyroscope, a magnetometer, a GPS chip, or a compass, see ¶ 0121);
analyzing, by said processor, said first gesture with respect to previously determined mapping data, said speed and direction of said first gesture, and recordings generated during said continuously detecting said area surrounding said hand and finger movement gestures (The gesture is detected at step 4830. Similarly, FIG. 49 illustrates an example gesture also involving detection of the user's hand in the angle of view and subsequently moving away from a device sensor. However, in FIG. 49 the device sensor is positioned on the top of the device (e.g. a front-facing sensor). As an example, a hand is detected in the angle of view of a front-facing camera in step 4905. The hand is detected in a pinched shape in step 4910, and the device is detected in a horizontal orientation in step 4915. The hand moves closer or further from the device in step 4920, and the relative position estimate is performed in step 4925, at which point the gesture is detected in step 4930, see ¶ 0152; a depth sensing camera may be used to detect a finger, or both a gyroscope and a magnetometer may be used to detect orientation, see ¶ 0119; detecting one or more fingers (some or all of a user's hand/arm) and their initial orientation, and subsequently detecting the change in orientation or the rate of change of orientation over time, see ¶ 0150, ;
first detecting, by said processor via said first video retrieval device, said first gesture occurring simultaneously with said eye focus being directed towards said display portion (when object 1725 is in the angle of view of optical sensor 1705, a user may view both object 1725 and an image 1710 or 1715 of object 1725 as displayed on device 1700. For example, when the user's hand 1720 is in the angle of view, the user may view object 1725, hand 1720, and an image 1710 of object 1725 and hand 1720 on display 1700 of the device, see ¶ 0113); 
second detecting, by said processor via said first video retrieval device, specified fingers of said user being obscured during a lifting motion positioning of said wrist of said user (when worn by a user, the device's sensor may capture the user's hand/arm/fingers in the angle of view of the sensor while performing a gesture to be captured by the same or other sensors (e.g. a gesture selecting an object in the angle of view of the device, such as, for example, pinching, tapping, or pulling toward or pushing away). The sensor and display may be oriented such that, when worn by a user, an object to be displayed on the device is in the angle of view of the device, e.g. lifting motion positioning said wrist of said user, while the device does not block the user's view of the object and the user's gaze is within the viewing cone of the device's display, see ¶ 0113); 
continuously recording, by said processor via said first video retrieval device, said area surrounding said hand and finger movement gestures (detecting one or more fingers (some or all of a user's hand/arm) and their initial orientation, and subsequently detecting the change in orientation or the rate of change of orientation over time, see ¶ 0150, see Fig. 46; motion of one or more fingers or motion of a portion of a hand/arm across the face of the device (and thus across the front-facing sensor)…detecting no fingers in step 5705, detecting multiple fingers entering the angle of view from the right in step 5710, detecting a covering of the full front surface in step 5715, detecting the fingers exiting the angle of view in step 5720, and detecting a gesture in step 5725. As with all gestures described herein, any suitable combination of those factors (and any other suitable factors associated with the gestures) may be used to determine a  see ¶ 0154; Figs. 54-57; a depth sensing camera may be used to detect a finger, or both a gyroscope and a magnetometer may be used to detect orientation, see ¶ 0119); 
retrieving, by said processor from a memory device in response to results of said continuously recording, a pre-recorded visual scene associated with said area surrounding said hand and finger movement gestures (when object 1725 is in the angle of view of optical sensor 1705, a user may view both object 1725 and an image 1710 or 1715 of object 1725 as displayed on device 1700. For example, when the user's hand 1720 is in the angle of view, the user may view object 1725, hand 1720, and an image 1710 of object 1725 and hand 1720 on display 1700 of the device, see ¶ 0113; the user may view content captured by the optical sensor and displayed by the device without blocking the user's view of the physical scene captured by the sensor, as illustrated by the viewing triangle in FIG. 16. A display 1620 of a device 1600 may have an associated viewing cone, e.g., the volume within which the display can be reasonably viewed, see ¶ 0112; Pattern-based gesture detectors 1938 evaluate sensor input against a predetermined library of gesture patterns 1940, such as for example patterns determined by empirical evaluation of sensor output when a gesture is performed, see ¶ 0116); 
activating, by said processor in response to only said first detecting, said second detecting, and said pre-recorded visual scene, said wearable device for executing said content navigation functionality (when object 1725 is in the angle of view of optical sensor 1705, a user may view both object 1725 and an image 1710 or 1715 of object 1725 as displayed on device 1700. For example, when the user's hand 1720 is in the angle of view, the user may view object 1725, hand 1720, and an image 1710 of object 1725 and hand 1720 on display 1700 of the device, see ¶ 0113; the user may view content captured by the optical sensor and displayed by the device without blocking the user's view of the physical scene captured by the sensor, as illustrated by the viewing triangle in FIG. 16. A display 1620 of a device 1600 may have an associated viewing cone, e.g., the volume within which the display can be reasonably viewed, see ¶ 0112; Pattern-based gesture detectors 1938 evaluate sensor input against a predetermined library of gesture patterns 1940, such as for example patterns determined by empirical evaluation of sensor output when a gesture is performed, see ¶ 0116); 
determining, by said processor based on results of said analyzing and in response to said activating, a specified function of said wearable device associated with said first gesture (Pattern-based gesture detectors 1938 evaluate sensor input against a predetermined library of gesture patterns 1940, such as for example patterns determined by empirical evaluation of sensor output when a gesture is performed, see ¶ 0116; The specific fingertip orientation configuration is detected at step 4710, and the mapping of the configuration to at least a numeric count of the fingers is performed in step 4715 to detect the gesture in ; 
automatically executing via said content navigation functionality without touching said display portion, by said processor in response to results of said determining, said specified function of said wearable device (Pattern-based gesture detectors 1938 evaluate sensor input against a predetermined library of gesture patterns 1940, such as for example patterns determined by empirical evaluation of sensor output when a gesture is performed, see ¶ 0116; The specific fingertip orientation configuration is detected at step 4710, and the mapping of the configuration to at least a numeric count of the fingers is performed in step 4715 to detect the gesture in step 4725. Each of the displayed images may be a different gesture. This disclosure contemplates any suitable position of the fingers that comprise a gesture. As for all other example gesture described herein, this disclosure contemplates any suitable functionality associated with the gestures. For example, each gesture of FIG. 47 may be associated with a contact to call, e-mail, or text and the detected gesture may activate the call, e-mail, or text to the contact assigned to the gesture, see ¶ 0151; motion of one or more fingers or motion of a portion of a hand/arm across  see ¶ 0154; Figs. 54-57);
detecting, by said processor via said first video retrieval device, said display portion being currently covered by a portion of a sleeve of clothing of said user (face-detecting cameras 1902, outward-facing cameras 1904, face proximity sensors 1906, face touch sensors 1908, band touch sensors 1910, acoustic skin touch sensors 1912, inertial measurement system (IMU) 1914, gravity vector sensors 1916, touch sensors 1918 and 1920, and any other suitable sensors 1922. Data from sensors is sent to sensor hub 19B illustrated in example sensor hub module 1944. The data is conditioned and cleaned of noise in steps 1928 and 1930 as needed and transferred to a locked-state detector 1942…Locked state detector 1942 detects when the device is inactive, and disables sensors as needed to conserve power, while monitoring the sensor data for a gesture or other suitable input that may reactivate the device, see ¶ 0116; sensors may ; 
automatically disabling, by said processor in response to said detecting that said display portion is currently covered, said wearable device for executing said content navigation functionality (Locked state detector 1942 detects when the device is inactive, and disables sensors as needed to conserve power, while monitoring the sensor data for a gesture or other suitable input that may reactivate the device, see ¶ 0116; sensors may include acoustic sensors that detects vibrations of a user's skin, such as when the user rubs skin (or clothing covering skin) near the wearable device, taps the skin near the device, or moves the device up and down the user's arm, see ¶ 0124). Examiner construes that when no skin touch is detected that the display may be covered by a portion of clothing and this detection will deactivate the wearable device.
continuously recording, by said processor via said first video retrieval device comprising a rapid shutter camera, a 360-degree view with respect to said user for enabling control functionality for said wearable device regardless of any gesture obstruction (the user may view content captured by the optical sensor and displayed by the device without blocking the user's view of the physical scene captured by the sensor, see ¶ 0112; when worn by a user, the device's sensor may capture the user's hand/arm/fingers in the angle of view of the 
Mistry does not expressly disclose identifying, by said processor based on data retrieved from a video retrieval device of said wearable device, an eye focus of said user; identifying, by said processor, a time period associated with said eye focus being directed towards said display portion of said wearable device during said detecting said first gesture; analyzing, by said processor, said first gesture with respect to previously determined mapping data, said eye focus of said user and-said time period; determining, by said processor based on results of said analyzing, a specified function of said wearable device associated with said first gesture; automatically executing, by said processor in response to results of said determining, said specified function of said wearable device.
identifying, by said processor based on data retrieved from a video retrieval device of said wearable device, an eye focus of said user (coprocessor 208 can be "always-on" (e.g., whenever device 200 is being worn), and wake control logic 230 can selectively activate (or enable) any or all of modules 220, 222, 224, 226, 228, e.g., depending on whether the user is looking at the device, see ¶ 0059; the algorithm can determine the amount and/or direction(s) of motion that would likely occur to bring the device's display into the user's line of sight (also referred to as the device being brought into a "focus pose"), see ¶ 0061); 
Tu teaches identifying, by said processor, a time period associated with said eye focus being directed towards said display portion of said wearable device during said detecting said first gesture (coprocessor 208 can be "always-on" (e.g., whenever device 200 is being worn), and wake control logic 230 can selectively activate (or enable) any or all of modules 220, 222, 224, 226, 228, e.g., depending on whether the user is looking at the device, see ¶ 0059; process 400 can monitor additional accelerometer data samples (e.g., including newly received samples outside the original window) to detect whether the device dwells [time period] (e.g., holds an approximately constant position) in a focus pose. Focus pose can be defined based on a particular range of tilt angles expected while a user is looking at the device. Tilt angles can be inferred from accelerometer data, and if the tilt angle reaches and remains within this range, that condition can correspond to dwell in the focus pose, see ¶ 0069); 
 analyzing, by said processor, said first gesture with respect to previously determined mapping data (the dwell time in focus pose exceeds a threshold, a previously-detected possible raise gesture [first gesture with respect to previously determined mapping data] can be reclassified as a detected raise gesture, see ¶ 0072), said speed and direction of said first gesture, said eye focus of said user, and said time period (focus pose can be defined based on a particular range of tilt angles expected while a user is looking at the device. Tilt angles can be inferred from accelerometer data, and if the tilt angle reaches and remains within this range, that condition can correspond to dwell in the focus pose, see ¶ 0069; Process 400 can monitor dwell time at block 414 until the dwell time reaches or exceeds a threshold (e.g., 0.1 seconds, 0.5 seconds, or the like) or until the accelerometer data indicates that the focus pose has been lost, see ¶ 0071); 
Tu teaches determining, by said processor based on results of said analyzing, a specified function of said wearable device associated with said first gesture; automatically executing, by said processor in response to results of said determining, said specified function of said wearable device (wake control logic can notify the applications processor when a raise gesture is detected, and the applications processor can respond by activating the display and/or other user interface components [specified function], see ¶ 0012; wake control logic 230 can selectively activate (or enable) any or all of modules 220, 222, 224, 226, 228, e.g., depending on whether the user is looking at the device, see ¶ 0059).

Mistry and Tu do not expressly disclose a first ultrasound sensor and a second ultrasound sensor; a plurality of three-dimensional scanning ultrasound sensors; a three-dimensional distance and position of said first gesture with respect to a point of measurement; tracking, by said processor via said plurality of three-dimensional scanning ultrasound sensors, said hand and finger movement gestures; identifying by said processor, a gesture module associated with results of said tracking; detecting, by said processor via said three-dimensional scanning ultrasound sensors of said wearable device, multiple simultaneous gestures of a single hand of said user; analyzing by said processor, said specified movement of said wearable device, said gesture model; determining, by said processor based on results of said analyzing and in response to said activating, a specified function of said wearable device associated with said multiple simultaneous gestures; wherein said clothing comprises a jacket; generating, by said processor based on said first gesture and said multiple simultaneous gestures, self-learning software code for executing future additional navigation features.
Poupyrev teaches a first ultrasound sensor and a second ultrasound sensor; a plurality of three-dimensional scanning ultrasound sensors (Antenna element 214 can include one or many sensors, such as an array of radiation sensors [first and second ultrasound sensors], see ¶ 0033; microwave radio element 212 can be a three-dimensional (3D) volume (e.g., hemisphere, cube, or cylinder), a plane, or a surface applied to human tissue or non-human object. In the case of a 3D volume (or some embodiments of a field, plane, or surface), antenna element 214 is configured to sense interactions in the 3D volume of multiple targets (e.g., fingers, one moving finger, or hand elements such as knuckles or a palm), see ¶ 0034; gesture recognition mode is entered responsive to inputs resulting from detection by the 3D object detection system of a first gesture made by a first hand of a user (block 502). Performance of one or more operations of the computing device is caused responsive to inputs resulting from detection by the three dimensional object detection system of a second gesture made by a second hand of the user while in the gesture recognition mode (block 504), see ¶ 0042);
a three-dimensional distance and position of said first gesture with respect to a point of measurement (3D objection detection system 118, for instance, may detect a first hand 202 of a user 122 of FIG. 1 in three dimensional space, e.g., using a radar technique, see ¶ 0035; part of this detection includes an ability to determine a relative distance of the object of the 3D object detection system 118, i.e., a "z" distance, see ¶ 0052; a first operation is caused by the computing device 102 responsive to detection by the three dimensional object detection system of a collection of inputs involving identification, orientation, or movement of one or more hands of a user within a threshold distance (block 802), see ¶ 0053; The gesture module 120, for instance, recognizes from inputs of the 3D object detection system 118 that the first hand is positioned palm down and the fingers are relatively flat and thus is used to define the scaling factor 204, see ¶ 0035);
tracking, by said processor via said plurality of three-dimensional scanning ultrasound sensors, said hand and finger movement gestures (the 3D object detection system 118 detect that another hand 910 of the user is performing a twisting motion with the fingers of the hand pinched relatively close together; gesture module 120 thus recognizes in this example a subject (e.g., the image 908 of the person) of a motion made by the other hand of the user 910 and performs a corresponding operation, such as to rotate the image 908 as indicated by the other hand 910, see ¶ 0061-0062);
identifying by said processor, a gesture module associated with results of said tracking (The computing device 102 [processor], regardless of configuration, 
detecting, by said processor via said three-dimensional scanning ultrasound sensors of said wearable device, multiple simultaneous gestures of a single hand of said user (Once in the gesture recognition mode, a second hand 410 of the user initiates a measuring gesture by making a pinching motion as illustrated using arrows at the first stage 402. At the second stage 404, the pinch is maintained while the second hand 410 is moved a desired distance to be measured, which is then released at the third stage 406 by "un-pinching" the fingers to cause the computing device 102 to measure the distance. Thus, through use of the gesture recognition mode a number of gestures made 
analyzing by said processor, said first gesture with respect to said specified movement of said wearable device, said gesture model (the computing device 102 [processor], regardless of configuration, is configured to include a three dimensional (3D) object detection system 118 and a gesture module 120. The gesture module 120 is representative of functionality to identify gestures made by a user 122 (e.g., either directly by the user and/or with an object) to initiate operations to be performed by the computing device 102. For example, the gesture module 120 may receive inputs that are usable to detect attributes to identify an object, orientation of the object, and/or movement of the object. Based on recognition of a combination of one or more of the attributes, the gesture module 120 may cause an operation to be performed, such as to detect a rightward swipe by a user's hand and cause a user interface output by the computing device 102 to move a corresponding direction, see ¶ 0030; a first hand 408 of a user performs a gesture (e.g., involving two finger pointing outward as illustrated) that is detected by the 3D object detection system 118 and recognized by the gesture module 120, see ¶ 0043);
determining, by said processor based on results of said analyzing and in response to said activating, a specified function of said wearable device associated with said multiple simultaneous gestures (once in the gesture recognition mode, a second hand 410 of the user initiates a measuring gesture by making a pinching motion as illustrated using arrows at the first stage 402. At 
wherein said clothing comprises a jacket (radio waves 1102 are of sufficient strength to pass through fabric or plastic, such as an article worn by (e.g. shirt, pants) [jacket] or associated with (e.g. a purse, brief case, gym bag, backpack) a user, see ¶ 0065);
generating, by said processor based on said first gesture and said multiple simultaneous gestures, self-learning software code for executing future additional navigation features (Once in the gesture recognition mode, a second hand 410 of the user initiates a measuring gesture by making a pinching motion as illustrated using arrows at the first stage 402. At the second stage 404, the pinch is maintained while the second hand 410 is moved a desired distance to be measured, which is then released at the third stage 406 by "un-pinching" the fingers to cause the computing device 102 to measure the distance. Thus, through use of the gesture recognition mode a number of gestures made available may be increased by recognizing a context of when a user desires input of the gestures and when a user does not, e.g. self-learning software code for executing future additional navigation features, see ¶ 0044).

Mistry, Tu and Poupyrev do not expressly disclose first gesture comprises an entire three-dimensional detected muscle movement pattern of said wrist with respect to hand and finger movements of said user; detecting, by said processor via said plurality of ultrasound sensors, a specified movement of said wearable device, wherein said specified movement comprises rotating said wearable device with respect to said hand and wrist of said user.
Hazra teaches first gesture comprises an entire three-dimensional detected muscle movement pattern of said wrist with respect to hand and finger movements of said user (Inertial measurement sensors used in gesture recognition systems that are mounted on a wrist in the earlier-cited references are configured to detect absolute rotations, orientations or accelerations particular to the wrist location. Consequently, they pick up inertial responses from both wrist articulation and forearm motion, in addition to those from individual finger, see ¶ 0055; user gesture inputs are received by articulating the wrist, hand, finger and thumb postures, and a US spatio-temporal cross-section map of the anatomical objects comprising the wrist is acquired, see ¶ 0104; wrist contains the confluence of all of the musculoskeletal mechanical elements of the hand, thumb and fingers (flexors/extensors/abductors/adductors tendons, neighborhood ligaments and bones), their flextensional/extensional motion [muscle movement pattern], and surrounding and background tissue deformations, can be detected using the compact ultrasound transceiver 25 as disclosed herein. The acquired spatio-temporal signal map is correlated using a biometric-based mathematical model of the wrist directly with a 3-dimensional mechanical posture and gesture of the wrist, see ¶ 0152); detecting, by said processor via said plurality of ultrasound sensors, a specified movement of said wearable device, wherein said specified movement comprises rotating said wearable device with respect to said hand and wrist of said user (wearable system with a gestural interface…comprises an ultrasonic transceiver array structure, see Abstract; Transceivers 25 may also be configured to be turned on using data from the inertial measurement sensors, for example, sequences of rotations of the wrist about the forearm may be used to turn system 1 on, see ¶ 0286).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Mistry, Tu with Hazra to teach a first ultrasound sensor and a second ultrasound sensor; a plurality of three-dimensional scanning ultrasound sensors. The suggestion/motivation would have been in order to enable anatomical feature posture identification for the wearable system (see Abstract).
Mistry, Tu, Poupyrev and Hazra do not expressly disclose wherein said hand and finger movement gestures comprise differing finger combination pattern types such that small finger movements are tracked; detecting and learning, by said processor based on said hand and finger movement gestures, additional content navigation functionality; generating, by said processor based on results of said detecting and learning, additional navigation features for said wearable device.
Rothberg teaches wherein said hand and finger movement gestures comprise differing finger combination pattern types such that small finger movements are tracked (the wearable device may use machine learning models (e.g., learning enabled networks) to identify the anatomical gesture based on the  Example gestures involving finger movements that the wearable device may be configured to identify include pointing with any finger or combination of fingers, pinching together any two or more fingers, tapping with any finger or combination of fingers (where the tapping may be on a physical surface or a tapping motion performed in air), counting (i.e., extending any number of fingers as is conventionally done while counting), blooming (i.e., holding any combination of fingers pinched together or in a fist and then extending the fingers outwards), or snapping, see ¶ 0045; in response to detecting that a user has five fingers raised, the wearable device may be configured to cause the electronic device to open a specific application. In some embodiments, the wearable device may be configured to cause an electronic device to perform a specific function based on detecting a transition from one gesture to another gesture. For example, in response to detecting that a user has transitioned from raising four fingers to raising five fingers, the wearable device may be configured to cause an electronic device to open one application, while in response to detecting that a user has transitioned from raising three fingers to raising five fingers, the wearable device may be configured to cause the electronic device to open another application, see ¶ 0056); 
detecting and learning, by said processor based on said hand and finger movement gestures, additional content navigation functionality; generating, by said processor based on results of said detecting and learning, additional navigation features for said wearable device (the wearable device may use machine learning models (e.g., learning enabled networks) to identify the 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Mistry, Tu, Poupyrev and Hazra with Rothberg to teach wherein said hand and finger movement gestures comprise differing finger combination pattern types such that small finger movements are tracked; detecting and learning, by said processor based on said hand and finger movement gestures, additional content navigation functionality; generating, by said processor based on results of said detecting and learning, additional navigation features for said wearable device. The suggestion/motivation would have been in order to training a wearable device to perform gesture recognition using ultrasound data corresponding to an anatomical gesture and training a machine learning model accessed by the wearable device to recognize the anatomical gesture based on correlating the non-ultrasound data and the ultrasound data (see Abstract).
As to Claim 11, depending from Claim 10, Mistry teaches wherein generating said previously determined mapping data comprises: detecting, by said processor, via said plurality of ultrasound sensors a plurality of gestures executed by said user (Pattern-based gesture detectors 1938 evaluate sensor input against a predetermined library of gesture patterns 1940, such as for example patterns determined by empirical evaluation of sensor output when a gesture is performed, see ¶ 0116; The specific fingertip orientation configuration is detected at step 4710, and the mapping of the configuration to at least a 
P201706016US01Page 25 of33mapping, by said processor, said plurality of gestures with a plurality of functions of said wearable device (Pattern-based gesture detectors 1938 evaluate sensor input against a predetermined library of gesture patterns 1940, such as for example patterns determined by empirical evaluation of sensor output when a gesture is performed, see ¶ 0116); and 
generating, by said processor based on results of said mapping, said previously determined mapping data (Pattern-based gesture detectors 1938 evaluate sensor input against a predetermined library of gesture patterns 1940, such as for example patterns determined by empirical evaluation of sensor output when a gesture is performed, see ¶ 0116).
Mistry and Tu do not expressly disclose a plurality of ultrasound sensors.
Hazra teaches a plurality of ultrasound sensors (wearable system with a gestural interface…comprises an ultrasonic transceiver array structure, see Abstract; transceiver 25 arrays…generate 3D volume scans, see ¶ 0160, 0162; Fig. 6).
Claim 12, depending on Claim 10, Hazra teaches wherein said plurality of ultrasound sensors comprise ultrasound 3-dimensional scanning modules (wearable system with a gestural interface…comprises an ultrasonic transceiver array structure, see Abstract; transceiver 25 arrays…generate 3D volume scans, see ¶ 0160, 0162; Fig. 6).  
As to Claim 14, depending on Claim 10, Mistry teaches wherein said specified function of said wearable device comprises a function selected from the group consisting of a directional scrolling function for scrolling through data presented by said display portion, a focus function of said display portion, an audio level adjustment function, and a communication function (As with all gestures described herein, any suitable combination of those factors (and any other suitable factors associated with the gestures) may be used to determine a gesture or functionality corresponding to the gesture. Any suitable functionality may be associated with a gesture, such as, for example, transitioning between graphical user interface screens, scrolling through displayed content, or scrolling through available applications or devices to communicate/pair with, see ¶ 0154; Figs. 54-57).  
As to Claim 15, depending on Claim 10, Mistry teaches detecting, by said via said plurality of sensors, a specified movement of said wearable device with respect to a hand and wrist of said user, wherein said analyzing further comprises additionally analyzing said first gesture with respect to said specified movement (motion of one or more fingers or motion of a portion of a hand/arm across the face of the device (and thus across the front-facing sensor)…  see ¶ 0154; Figs. 54-57; a depth sensing camera may be used to detect a finger, or both a gyroscope and a magnetometer may be used to detect orientation, see ¶ 0119; sensors may include one or more inertial sensors or orientation sensors, such as an accelerometer, a gyroscope, a magnetometer, a GPS chip, or a compass, see ¶ 0121).  
Mistry and Tu do not expressly disclose a plurality of ultrasound sensors.
Hazra teaches a plurality of ultrasound sensors (wearable system with a gestural interface…comprises an ultrasonic transceiver array structure, see Abstract; transceiver 25 arrays…generate 3D volume scans, see ¶ 0160, 0162; Fig. 6).
As to Claim 16, depending on Claim 15, Mistry teaches wherein said specified movement comprises rotating said wearable device with respect to said hand and wrist of said user (wrist rotation can be detected using a gyroscope as a rotation about the x axis, see ¶ 0049).  
As to Claim 17, depending on Claim 10, Rothberg teaches generating, by said processor based on results of said analyzing, self-learning software code for executing future function control processes (the wearable device may use machine learning models (e.g., learning enabled networks) to identify the anatomical gesture based on the obtained ultrasound data, see ¶ 0044).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Mistry, Tu and Hazra with Rothberg to teach generating, by said processor based on results of said analyzing, self-learning software code for executing future function control processes. The suggestion/motivation would have been in order to train a machine learning model accessed by the wearable device to recognize the anatomical gesture (see Abstract).
As to Claim 18, Mistry teaches a wearable device comprising a processor coupled to a computer-readable memory unit, said memory unit comprising instructions that when executed by the processor implements a wearable device function control improvement method comprising: detecting, by a processor of a wearable device via a first sensor and a second sensor of said wearable device (sensor module, such as for example camera module 125 [second sensor] housing a camera, affixed in or to body 105 or band 125, see ¶ 0078; Fig. 1; display module may additionally incorporate one or more sensors [first sensor] on or near the same surface as the display. For example, the display module may , a first gesture executed by a user, wherein said first sensor is integrated with a top portion of said wearable device (display module may additionally incorporate one or more sensors [first sensor] on or near the same surface as the display. For example, the display module may include a camera or other optical sensor, microphone, or antenna, see ¶ 0089; Fig. 5B; a depth sensor may be used in conjunction with an optical camera to enhance display or detection of a device's environment, or to determine which object a user is pointing at or interacting with via a gesture, see ¶ 0110), wherein said second sensor is integrated within a snap portion of a band of said wearable device, wherein said snap portion is positioned opposite from said top portion of said wearable device and under a wrist of said user (sensor module, such as for example camera module 125 [second sensor] housing a camera, affixed in or to body 105 or band 125, see ¶ 0078; Fig. 1; affixing a band 1369 with camera module 1373 to itself, for example when worn by a user of device 1367, see ¶ 0107; Figs. 13E-13G). 
and wherein said first gesture comprises hand and finger movement gestures of said user (gestures where an object is detected with an outward-facing sensor along with movement of the user's fingers and hand. For example, FIG. 29 illustrates the outward-facing sensor detecting two fingers separated 2915, the two fingers coming together (e.g. in a pinching motion) 2920, and then the pinched fingers moving towards the sensor 2925. The motion of the fingers coming together and moving toward the sensor may occur simultaneously or in sequence, and performing the steps in sequence (or time between steps in the 
identifying, by said processor, a speed and direction of said first gesture (a depth sensing camera may be used to detect a finger, or both a gyroscope and a magnetometer may be used to detect orientation, see ¶ 0119; sensors may include one or more inertial sensors or orientation sensors, such as an accelerometer, a gyroscope, a magnetometer, a GPS chip, or a compass, see ¶ 0121). Examiner construes a gyroscope and accelerometer as capable of detecting some form of speed and direction;
converting, by said processor, said speed and direction of said first gesture into a content navigation pattern associated with content navigation functionality of said wearable device (motion of one or more fingers or motion of a portion of a hand/arm across the face of the device (and thus across the front-facing sensor)… detecting no fingers in step 5705, detecting multiple fingers entering the angle of view from the right in step 5710, detecting a covering of the full front surface in step 5715, detecting the fingers exiting the angle of view in step 5720, and detecting a gesture in step 5725. As with all gestures described herein, any suitable combination of those factors (and any other suitable factors associated with the gestures) may be used to determine a gesture or functionality corresponding to the gesture. Any suitable functionality may be associated with a gesture, such as, for example, transitioning between graphical user interface screens, scrolling through displayed content, or scrolling through available applications or devices to communicate/pair with, see ¶ 0154; Figs. 54-57; a wherein said content navigation functionality comprises rotating contents presented via a display portion of said wearable device, zooming contents presented via said display portion, and scrolling contents presented via said display portion (Any suitable functionality may be associated with a gesture, such as, for example, transitioning between graphical user interface screens, scrolling through displayed content, or scrolling through available applications or devices to communicate/pair with, see ¶ 0154; Figs. 54-57).
wherein said first video retrieval device is integrated with said top portion of said wearable device and wherein said second video retrieval device is integrated within said snap portion of said band of said wearable device (display module may additionally incorporate one or more sensors [first sensor] on or near the same surface as the display. For example, the display module may include a camera or other optical sensor, microphone, or antenna, see ¶ 0089; Fig. 5B; sensor module, such as for example camera module 125 [second sensor] housing a camera, affixed in or to body 105 or band 125, see ¶ 0078; Fig. 1; affixing a band 1369 with camera module 1373 to itself, for example when worn by a user of device 1367, see ¶ 0107; Figs. 13E-13G) and
continuously detecting by said processor via execution of said first video retrieval device and said second video retrieval device, an area surrounding said hand and finger movement gestures (motion of one or more fingers or motion of a portion of a hand/arm across the face of the device (and thus across the front- see ¶ 0154; Figs. 54-57; a depth sensing camera may be used to detect a finger, or both a gyroscope and a magnetometer may be used to detect orientation, see ¶ 0119; sensors may include one or more inertial sensors or orientation sensors, such as an accelerometer, a gyroscope, a magnetometer, a GPS chip, or a compass, see ¶ 0121);
analyzing, by said processor, said first gesture with respect to previously determined mapping data, said speed and direction of said first gesture, and recordings generated during said continuously detecting said area surrounding said hand and finger movement gestures (The gesture is detected at step 4830. Similarly, FIG. 49 illustrates an example gesture also involving detection of the user's hand in the angle of view and subsequently moving away from a device sensor. However, in FIG. 49 the device sensor is positioned on the top of the device (e.g. a front-facing sensor). As an example, a hand is detected in the ;
first detecting, by said processor via said first video retrieval device, said first gesture occurring simultaneously with said eye focus being directed towards said display portion (when object 1725 is in the angle of view of optical sensor 1705, a user may view both object 1725 and an image 1710 or 1715 of object 1725 as displayed on device 1700. For example, when the user's hand 1720 is in the angle of view, the user may view object 1725, hand 1720, and an image 1710 of object 1725 and hand 1720 on display 1700 of the device, see ¶ 0113); 
second detecting, by said processor via said first video retrieval device, specified fingers of said user being obscured during a lifting motion positioning of said wrist of said user (when worn by a user, the device's sensor may capture the user's hand/arm/fingers in the angle of view of the sensor while performing a gesture to be captured by the same or other sensors (e.g. a gesture selecting an object in the angle of view of the device, such as, for example, pinching, tapping, or pulling toward or pushing away). The sensor and display may be oriented such that, when worn by a user, an object to be displayed on the device is in the angle of view of the device, e.g. lifting motion positioning said wrist of said user, while the device does not block the user's view of the object and the user's gaze is within the viewing cone of the device's display, see ¶ 0113); 
continuously recording, by said processor via said first video retrieval device, said area surrounding said hand and finger movement gestures (detecting one or more fingers (some or all of a user's hand/arm) and their initial  see ¶ 0154; Figs. 54-57; a depth sensing camera may be used to detect a finger, or both a gyroscope and a magnetometer may be used to detect orientation, see ¶ 0119); 
retrieving, by said processor from a memory device in response to results of said continuously recording, a pre-recorded visual scene associated with said area surrounding said hand and finger movement gestures (when object 1725 is in the angle of view of optical sensor 1705, a user may view both object 1725 and an image 1710 or 1715 of object 1725 as displayed on device 1700. For example, when the user's hand 1720 is in the angle of view, the user may view object 1725, hand 1720, and an image 1710 of object 1725 and hand 1720 on display 1700 of the device, see ¶ 0113; the user may view content captured by ; 
activating, by said processor in response to only said first detecting, said second detecting, and said pre-recorded visual scene, said wearable device for executing said content navigation functionality (when object 1725 is in the angle of view of optical sensor 1705, a user may view both object 1725 and an image 1710 or 1715 of object 1725 as displayed on device 1700. For example, when the user's hand 1720 is in the angle of view, the user may view object 1725, hand 1720, and an image 1710 of object 1725 and hand 1720 on display 1700 of the device, see ¶ 0113; the user may view content captured by the optical sensor and displayed by the device without blocking the user's view of the physical scene captured by the sensor, as illustrated by the viewing triangle in FIG. 16. A display 1620 of a device 1600 may have an associated viewing cone, e.g., the volume within which the display can be reasonably viewed, see ¶ 0112; Pattern-based gesture detectors 1938 evaluate sensor input against a predetermined library of gesture patterns 1940, such as for example patterns determined by empirical evaluation of sensor output when a gesture is performed, see ¶ 0116); 
determining, by said processor based on results of said analyzing and in response to said activating, a specified function of said wearable device associated with said first gesture (Pattern-based gesture detectors 1938 evaluate sensor input against a predetermined library of gesture patterns 1940, such as for example patterns determined by empirical evaluation of sensor output when a gesture is performed, see ¶ 0116; The specific fingertip orientation configuration is detected at step 4710, and the mapping of the configuration to at least a numeric count of the fingers is performed in step 4715 to detect the gesture in step 4725. Each of the displayed images may be a different gesture. This disclosure contemplates any suitable position of the fingers that comprise a gesture. As for all other example gesture described herein, this disclosure contemplates any suitable functionality associated with the gestures. For example, each gesture of FIG. 47 may be associated with a contact to call, e-mail, or text and the detected gesture may activate the call, e-mail, or text to the contact assigned to the gesture, see ¶ 0151); 
automatically executing via said content navigation functionality without touching said display portion, by said processor in response to results of said determining, said specified function of said wearable device (Pattern-based gesture detectors 1938 evaluate sensor input against a predetermined library of gesture patterns 1940, such as for example patterns determined by empirical evaluation of sensor output when a gesture is performed, see ¶ 0116; The specific fingertip orientation configuration is detected at step 4710, and the mapping of the configuration to at least a numeric count of the fingers is  see ¶ 0154; Figs. 54-57);
detecting, by said processor via said first video retrieval device, said display portion being currently covered by a portion of a sleeve of clothing of said user (face-detecting cameras 1902, outward-facing cameras 1904, face proximity sensors 1906, face touch sensors 1908, band touch sensors 1910, acoustic skin ; 
automatically disabling, by said processor in response to said detecting that said display portion is currently covered, said wearable device for executing said content navigation functionality (Locked state detector 1942 detects when the device is inactive, and disables sensors as needed to conserve power, while monitoring the sensor data for a gesture or other suitable input that may reactivate the device, see ¶ 0116; sensors may include acoustic sensors that detects vibrations of a user's skin, such as when the user rubs skin (or clothing covering skin) near the wearable device, taps the skin near the device, or moves the device up and down the user's arm, see ¶ 0124). Examiner construes that 
continuously recording, by said processor via said first video retrieval device comprising a rapid shutter camera, a 360-degree view with respect to said user for enabling control functionality for said wearable device regardless of any gesture obstruction (the user may view content captured by the optical sensor and displayed by the device without blocking the user's view of the physical scene captured by the sensor, see ¶ 0112; when worn by a user, the device's sensor may capture the user's hand/arm/fingers in the angle of view of the sensor while performing a gesture to be captured by the same or other sensors (e.g. a gesture selecting an object in the angle of view of the device, such as, for example, pinching, tapping, or pulling toward or pushing away). The sensor and display may be oriented such that, when worn by a user, an object to be displayed on the device is in the angle of view of the device, e.g. lifting motion positioning said wrist of said user, while the device does not block the user's view of the object and the user's gaze is within the viewing cone of the device's display, see ¶ 0113; a camera of the device (e.g. an outward-facing camera) may automatically capture, process, or display 12560 one or more images if the camera is held steadily in an aiming position by the user for a pre-determined amount of time, e.g. rapid shutter camera (e.g. as detected by an inertial measurement unit on the wearable device or as calculated by the blurring of the image, determined at step 12540), see ¶ 0199).

Tu teaches identifying, by said processor based on data retrieved from a video retrieval device of said wearable device, an eye focus of said user (coprocessor 208 can be "always-on" (e.g., whenever device 200 is being worn), and wake control logic 230 can selectively activate (or enable) any or all of modules 220, 222, 224, 226, 228, e.g., depending on whether the user is looking at the device, see ¶ 0059; the algorithm can determine the amount and/or direction(s) of motion that would likely occur to bring the device's display into the user's line of sight (also referred to as the device being brought into a "focus pose"), see ¶ 0061); 
Tu teaches identifying, by said processor, a time period associated with said eye focus being directed towards said display portion of said wearable device during said detecting said first gesture (coprocessor 208 can be "always-on" (e.g., whenever device 200 is being worn), and wake control logic 230 can ; 
Tu teaches analyzing, by said processor, said first gesture with respect to previously determined mapping data (the dwell time in focus pose exceeds a threshold, a previously-detected possible raise gesture [first gesture with respect to previously determined mapping data] can be reclassified as a detected raise gesture, see ¶ 0072), said speed and direction of said first gesture, said eye focus of said user, and said time period (focus pose can be defined based on a particular range of tilt angles expected while a user is looking at the device. Tilt angles can be inferred from accelerometer data, and if the tilt angle reaches and remains within this range, that condition can correspond to dwell in the focus pose, see ¶ 0069; Process 400 can monitor dwell time at block 414 until the dwell time reaches or exceeds a threshold (e.g., 0.1 seconds, 0.5 seconds, or the like) or until the accelerometer data indicates that the focus pose has been lost, see ¶ 0071); 
 determining, by said processor based on results of said analyzing, a specified function of said wearable device associated with said first gesture; automatically executing, by said processor in response to results of said determining, said specified function of said wearable device (wake control logic can notify the applications processor when a raise gesture is detected, and the applications processor can respond by activating the display and/or other user interface components [specified function], see ¶ 0012; wake control logic 230 can selectively activate (or enable) any or all of modules 220, 222, 224, 226, 228, e.g., depending on whether the user is looking at the device, see ¶ 0059).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Mistry with Tu to teach identifying, by said processor based on data retrieved from a video retrieval device of said wearable device, an eye focus of said user; identifying, by said processor, a time period associated with said eye focus being directed towards a display portion of said wearable device during said detecting said first gesture; analyzing, by said processor, said first gesture with respect to previously determined mapping data, said eye focus of said user and-said time period; determining, by said processor based on results of said analyzing, a specified function of said wearable device associated with said first gesture; automatically executing, by said processor in response to results of said determining, said specified function of said wearable device. The suggestion/motivation would have been in order to detect movement of the device in real time and infer information about the spatial orientation of the device (see Abstract).
a three-dimensional distance and position of said first gesture with respect to a point of measurement; tracking, by said processor via said plurality of three-dimensional scanning ultrasound sensors, said hand and finger movement gestures; identifying by said processor, a gesture module associated with results of said tracking; detecting, by said processor via said three-dimensional scanning ultrasound sensors of said wearable device, multiple simultaneous gestures of a single hand of said user; analyzing by said processor, said first gesture with respect to said specified movement of said wearable device, said gesture model; determining, by said processor based on results of said analyzing and in response to said activating, a specified function of said wearable device associated with said multiple simultaneous gestures; wherein said clothing comprises a jacket; generating, by said processor based on said first gesture and said multiple simultaneous gestures, self-learning software code for executing future additional navigation features.
Poupyrev teaches a first ultrasound sensor and a second ultrasound sensor; a plurality of three-dimensional scanning ultrasound sensors (Antenna element 214 can include one or many sensors, such as an array of radiation sensors [first and second ultrasound sensors], see ¶ 0033; microwave radio element 212 can be a three-dimensional (3D) volume (e.g., hemisphere, cube, or cylinder), a plane, or a surface applied to human tissue or non-human object. In the case of a 3D volume (or some embodiments of a field, plane, or surface), 
a three-dimensional distance and position of said first gesture with respect to a point of measurement (3D objection detection system 118, for instance, may detect a first hand 202 of a user 122 of FIG. 1 in three dimensional space, e.g., using a radar technique, see ¶ 0035; part of this detection includes an ability to determine a relative distance of the object of the 3D object detection system 118, i.e., a "z" distance, see ¶ 0052; a first operation is caused by the computing device 102 responsive to detection by the three dimensional object detection system of a collection of inputs involving identification, orientation, or movement of one or more hands of a user within a threshold distance (block 802), see ¶ 0053; The gesture module 120, for instance, recognizes from inputs of the 3D object detection system 118 that the first hand is positioned palm down and the fingers are relatively flat and thus is used to define the scaling factor 204, see ¶ 0035);
tracking, by said processor via said plurality of three-dimensional scanning ultrasound sensors, said hand and finger movement gestures (the 3D object detection system 118 detect that another hand 910 of the user is performing a twisting motion with the fingers of the hand pinched relatively close together; gesture module 120 thus recognizes in this example a subject (e.g., the image 908 of the person) of a motion made by the other hand of the user 910 and performs a corresponding operation, such as to rotate the image 908 as indicated by the other hand 910, see ¶ 0061-0062);
identifying by said processor, a gesture module associated with results of said tracking (The computing device 102 [processor], regardless of configuration, is configured to include a three dimensional (3D) object detection system 118 and a gesture module 120. The gesture module 120 is representative of functionality to identify gestures made by a user 122 (e.g., either directly by the user and/or with an object) to initiate operations to be performed by the computing device 102. For example, the gesture module 120 may receive inputs that are usable to detect attributes to identify an object, orientation of the object, and/or movement of the object. Based on recognition of a combination of one or more of the attributes, the gesture module 120 may cause an operation to be performed, such as to detect a rightward swipe by a user's hand and cause a user interface output by the computing device 102 to move a corresponding direction, see ¶ 0030; a first hand 408 of a user performs a gesture (e.g., involving two finger pointing outward as illustrated) that is detected by the 3D 
detecting, by said processor via said three-dimensional scanning ultrasound sensors of said wearable device, multiple simultaneous gestures of a single hand of said user (Once in the gesture recognition mode, a second hand 410 of the user initiates a measuring gesture by making a pinching motion as illustrated using arrows at the first stage 402. At the second stage 404, the pinch is maintained while the second hand 410 is moved a desired distance to be measured, which is then released at the third stage 406 by "un-pinching" the fingers to cause the computing device 102 to measure the distance. Thus, through use of the gesture recognition mode a number of gestures made available may be increased by recognizing a context of when a user desires input of the gestures and when a user does not, see ¶ 0044);
analyzing by said processor, said first gesture with respect to said specified movement of said wearable device, said gesture model (the computing device 102 [processor], regardless of configuration, is configured to include a three dimensional (3D) object detection system 118 and a gesture module 120. The gesture module 120 is representative of functionality to identify gestures made by a user 122 (e.g., either directly by the user and/or with an object) to initiate operations to be performed by the computing device 102. For example, the gesture module 120 may receive inputs that are usable to detect attributes to identify an object, orientation of the object, and/or movement of the object. Based on recognition of a combination of one or more of the attributes, the gesture 
determining, by said processor based on results of said analyzing and in response to said activating, a specified function of said wearable device associated with said multiple simultaneous gestures (once in the gesture recognition mode, a second hand 410 of the user initiates a measuring gesture by making a pinching motion as illustrated using arrows at the first stage 402. At the second stage 404, the pinch is maintained while the second hand 410 is moved a desired distance to be measured, which is then released at the third stage 406 by "un-pinching" the fingers to cause the computing device 102 to measure the distance. Thus, through use of the gesture recognition mode a number of gestures made available may be increased by recognizing a context of when a user desires input of the gestures and when a user does not, see ¶ 0044);
wherein said clothing comprises a jacket (radio waves 1102 are of sufficient strength to pass through fabric or plastic, such as an article worn by (e.g. shirt, pants) [jacket] or associated with (e.g. a purse, brief case, gym bag, backpack) a user, see ¶ 0065);
generating, by said processor based on said first gesture and said multiple simultaneous gestures, self-learning software code for executing future additional navigation features (Once in the gesture recognition mode, a second hand 410 of the user initiates a measuring gesture by making a pinching motion as illustrated using arrows at the first stage 402. At the second stage 404, the pinch is maintained while the second hand 410 is moved a desired distance to be measured, which is then released at the third stage 406 by "un-pinching" the fingers to cause the computing device 102 to measure the distance. Thus, through use of the gesture recognition mode a number of gestures made available may be increased by recognizing a context of when a user desires input of the gestures and when a user does not, e.g. self-learning software code for executing future additional navigation features, see ¶ 0044).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Mistry and Tu with Poupyrev to teach a first ultrasound sensor and a second ultrasound sensor; a plurality of three-dimensional scanning ultrasound sensors; a three-dimensional distance and position of said first gesture with respect to a point of measurement; tracking, by said processor via said plurality of three-dimensional scanning ultrasound sensors, said hand and finger movement gestures; identifying by said processor, a gesture module associated with results of said tracking; detecting, by said processor via said three-dimensional scanning ultrasound sensors of said wearable device, multiple simultaneous gestures of a single hand of said user; analyzing by said processor, said first gesture with respect to said specified 
Mistry, Tu and Poupyrev do not expressly disclose first gesture comprises an entire three-dimensional detected muscle movement pattern of said wrist with respect to hand and finger movements of said user; detecting, by said processor via said plurality of ultrasound sensors, a specified movement of said wearable device, wherein said specified movement comprises rotating said wearable device with respect to said hand and wrist of said user.
Hazra teaches first gesture comprises an entire three-dimensional detected muscle movement pattern of said wrist with respect to hand and finger movements of said user (Inertial measurement sensors used in gesture recognition systems that are mounted on a wrist in the earlier-cited references are configured to detect absolute rotations, orientations or accelerations particular to the wrist location. Consequently, they pick up inertial responses from both wrist articulation and forearm motion, in addition to those from individual finger, see ¶ 0055; user gesture inputs are received by articulating the wrist,  wrist contains the confluence of all of the musculoskeletal mechanical elements of the hand, thumb and fingers (flexors/extensors/abductors/adductors tendons, neighborhood ligaments and bones), their flextensional/extensional motion [muscle movement pattern], and surrounding and background tissue deformations, can be detected using the compact ultrasound transceiver 25 as disclosed herein. The acquired spatio-temporal signal map is correlated using a biometric-based mathematical model of the wrist directly with a 3-dimensional mechanical posture and gesture of the wrist, see ¶ 0152); detecting, by said processor via said plurality of ultrasound sensors, a specified movement of said wearable device, wherein said specified movement comprises rotating said wearable device with respect to said hand and wrist of said user (wearable system with a gestural interface…comprises an ultrasonic transceiver array structure, see Abstract; Transceivers 25 may also be configured to be turned on using data from the inertial measurement sensors, for example, sequences of rotations of the wrist about the forearm may be used to turn system 1 on, see ¶ 0286).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Mistry, Tu with Hazra to teach a first ultrasound sensor and a second ultrasound sensor; a plurality of three-dimensional scanning ultrasound sensors. The suggestion/motivation would have 
Mistry, Tu, Poupyrev and Hazra do not expressly disclose wherein said hand and finger movement gestures comprise differing finger combination pattern types such that small finger movements are tracked; detecting and learning, by said processor based on said hand and finger movement gestures, additional content navigation functionality; generating, by said processor based on results of said detecting and learning, additional navigation features for said wearable device.
Rothberg teaches wherein said hand and finger movement gestures comprise differing finger combination pattern types such that small finger movements are tracked (the wearable device may use machine learning models (e.g., learning enabled networks) to identify the anatomical gesture based on the obtained ultrasound data, see ¶ 0044; Example gestures involving finger movements that the wearable device may be configured to identify include pointing with any finger or combination of fingers, pinching together any two or more fingers, tapping with any finger or combination of fingers (where the tapping may be on a physical surface or a tapping motion performed in air), counting (i.e., extending any number of fingers as is conventionally done while counting), blooming (i.e., holding any combination of fingers pinched together or in a fist and then extending the fingers outwards), or snapping, see ¶ 0045; in response to detecting that a user has five fingers raised, the wearable device may be configured to cause the electronic device to open a specific application. In some  
detecting and learning, by said processor based on said hand and finger movement gestures, additional content navigation functionality; generating, by said processor based on results of said detecting and learning, additional navigation features for said wearable device (the wearable device may use machine learning models (e.g., learning enabled networks) to identify the anatomical gesture based on the obtained ultrasound data, see ¶ 0044; in response to identifying that a user is pointing five fingers, the wearable device may be configured to cause an electronic device to increase sound volume to a higher level than if the wearable device identifies that the user is pointing four fingers. As another example, in response to identifying that a user is moving his/her hand to the right, the wearable device may be configured to cause an electronic device to swipe a display screen to the right, while in response to identifying that the user is moving his/her hand to the left, the wearable device may be configured to cause the electronic device to swipe the display screen to the left. As another example, in response to identifying that the user is moving 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Mistry, Tu, Poupyrev and Hazra with Rothberg to teach wherein said hand and finger movement gestures comprise differing finger combination pattern types such that small finger movements are tracked; detecting and learning, by said processor based on said hand and finger movement gestures, additional content navigation functionality; generating, by said processor based on results of said detecting and learning, additional navigation features for said wearable device. The suggestion/motivation would have been in order to training a wearable device to 
As to Claim 19, depending from Claim 18, Rothberg teaches wherein generating said previously determined mapping data comprises: detecting, by said processor, via said plurality of ultrasound sensors a plurality of gestures executed by said user (identifying the anatomical gesture based on the obtained ultrasound data, see Abstract; wearable device may include one or more ultrasound transducers [ultrasound sensors] acoustically coupled to an anatomical feature of the limb on which the wearable device resides. The user may perform a gesture with a finger on his/her left hand, and a wearable device residing on the user's left wrist and having ultrasound transducers facing towards the user's left wrist may collect ultrasound data from within the user's left wrist that is indicative of the gesture made with the finger on the user's left hand, see ¶ 0043; Fig. 1: 102); 
P201706016US01Page 25 of33mapping, by said processor, said plurality of gestures with a plurality of functions of said wearable device (wearable device may be configured to cause the electronic device to perform different functions in response to identifying the same gesture type; in response to identifying that a user is pointing five fingers, the wearable device may be configured to cause an electronic device to increase sound volume to a higher level than if the wearable device identifies that the user is pointing four fingers; in response to identifying that a user is moving his/her ; and 
Tu teaches generating, by said processor based on results of said mapping, said previously determined mapping data (dwell time in focus pose exceeds a threshold, a previously-detected possible raise gesture can be reclassified as a detected raise gesture, see ¶ 0072).
As to Claim 20, depending on Claim 18, Hazra teaches wherein said plurality of ultrasound sensors comprise ultrasound 3-dimensional scanning modules (wearable system with a gestural interface…comprises an ultrasonic transceiver array structure, see Abstract; transceiver 25 arrays…generate 3D volume scans, see ¶ 0160, 0162; Fig. 6).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453.  The examiner can normally be reached on Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EBONI N GILES/          Examiner, Art Unit 2694  


/PATRICK N EDOUARD/          Supervisory Patent Examiner, Art Unit 2694